          Case 1:19-cv-00473-NONE-SKO Document 32 Filed 08/18/20 Page 1 of 2



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6
                                EASTERN DISTRICT OF CALIFORNIA
 7

 8
     WILLIAM J. GRADFORD,                          Case No. 1:20-cv-543-NONE-EPG (PC)
 9
                   Plaintiff,                      FINDINGS AND RECOMMENDATIONS,
10                                                 RECOMMENDING THAT CERTAIN
           v.                                      CLAIMS AND DEFENDANTS BE
11                                                 DISMISSED
     F. VELASCO, et al.,
12                                                 (ECF NOS. 1 & 10)
                 Defendants.
13                                                 OBJECTIONS, IF ANY, DUE WITHIN
                                                   FOURTEEN DAYS
14
            William J. Gradford (“Plaintiff”) is a former inmate proceeding pro se and in forma
15
     pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
16
            Plaintiff filed his Complaint on April 16, 2020. (ECF No. 1). The Court screened
17
     Plaintiff’s complaint. (ECF No. 10). The Court found Plaintiff stated claims against Defendant
18
     F. Velasco for verbal harassment in violation of the Fourteenth Amendment and against
19

20   Defendants F. Velasco and T. Webster for retaliation in violation of the First Amendment. The

21   Court found that Plaintiff has failed to state any other claims. The Court allowed Plaintiff to

22   choose between proceeding only on the claims found cognizable by the Court in the screening

23   order or filing an amended the complaint. (Id. at 13). On August 14, 2020, Plaintiff notified
24   the Court that he wants to proceed only on the claims found cognizable in the screening order.
25   (ECF No. 11).
26          Accordingly, for the reasons set forth in the Court’s screening order that was entered on
27   July 27, 2020 (ECF No. 10), and because Plaintiff has notified the Court that he wants to
28   proceed only on the claims found cognizable in the screening order (ECF No. 11), it is

                                                      1
          Case 1:19-cv-00473-NONE-SKO Document 32 Filed 08/18/20 Page 2 of 2



 1   HEREBY RECOMMENDED that all claims and defendants be dismissed, except for Plaintiff’s
 2   claims against Defendant F. Velasco for verbal harassment in violation of the Fourteenth
 3   Amendment and against Defendants F. Velasco and T. Webster for retaliation in violation of
 4   the First Amendment.
 5          These findings and recommendations are submitted to the United States district judge
 6   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
 7   (14) days after being served with these findings and recommendations, Plaintiff may file
 8   written objections with the Court. The document should be captioned “Objections to
 9   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
10   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
11   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
12   (9th Cir. 1991)).
13
     IT IS SO ORDERED.
14

15
        Dated:     August 17, 2020                            /s/
16                                                      UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26

27

28


                                                    2
